Citation Nr: 0204674	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-19-912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty training from September 
1977 to March 1978.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A May 1984 Board decision denied service connection for a 
left knee 
disorder.

3. The evidence received since the May 1984 Board decision is 
not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1. A May 1984 Board decision, which denied entitlement to 
service connection for 
a left knee disorder, is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001).

2. Evidence received since the May 1984 Board decision is not 
new and material, 
and the veteran's claim of service connection for a left knee 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104 (West 1991 & Supp. 2001);  38 C.F.R. § 3.156 (2001);  66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159). 
  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify the veteran of any information and 
evidence needed to substantiate and complete a claim and 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
January 2000 rating decision and June 2000 statement of the 
case provided to the veteran specifically satisfies the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence necessary to 
reopen his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims. The claims 
file appears to contain all service medical records, private 
medical records and a statement from the veteran's private 
physician.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the basis of the denial of his claim.  Moreover, the file 
contains a letter dated January 2002, prepared by the 
veteran's representative and signed by the veteran, stating 
that he reviewed the claim and has no additional evidence or 
statement to add at this time. The veteran was also provided 
a VA examination in November 1999.  The Board thus finds that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute. 

The veteran's underlying claim of entitlement to service 
connection for a left knee disorder was denied in a May 1984 
Board decision.  The veteran was advised of this decision and 
of his appellate rights, but did not file a timely appeal.  
In short, the decision is final.  See 38 U.S.C.A. §§ 7103, 
7104, 7105.  However, a claim, which is the subject of a 
prior final determination, may nevertheless be reopened if 
new and material evidence is presented or secured.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The veteran 
attempted to reopen his claim, and the RO denied that request 
in the January 2000 rating decision which gives rise to the 
present appeal.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is new and material if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.   

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.  

At the time of the May 1984 Board decision, the evidence 
consisted of service and private medical records.  The pre-
service medical records from Northern Orthopedics Ltd., under 
the care of Peter A. Schmitz, M.D., indicated that on both 
August 12, 1977 and September 12, 1977, the veteran received 
care for a left knee medial collateral ligament injury 
resulting from a motorcycle accident in August 1977.  The 
service medical records showed no clinical findings of an 
abnormality to the veteran's left knee in the report of 
medical examination dated September 16, 1977.  On October 3, 
1977, the veteran complained of pain and swelling in the left 
knee after beginning basic combat training.  On October 4, 
1977, the veteran underwent an arthrotomy of the left knee 
and was found to have a ruptured anterior cruciate with a tag 
of anterior cruciate sticking into the medial aspect of the 
joint.  

A November 16, 1977 evaluation indicated that the veteran 
still had some vastus medialis obliquus atrophy, but had a 
full range of motion in his knee without an effusion.  He was 
given a permanent profile, which precluded marching over 10 
miles or running over 2 miles.  A November 23, 1977 clinical 
record noted that the veteran was seen for complaints of pain 
of the left knee following an event where a weapons rack fell 
on his left leg.  Examination revealed no swelling, deformity 
or effusion.  He had full range of motion with no laxity.  
The knee, calf and foot were tender.  An assessment of 
contusion was noted.  A report of medical examination in 
September 1979 showed that the left knee was examined in 
detail and that there was slightly reduced function with some 
pain in use.  

Private medical records from Saint Joseph's Hospital under 
the care of Dr. Schmitz reveal that, subsequent to active 
duty, in December 1978, the veteran was hospitalized for an 
injury to the left knee sustained while playing football 1 to 
2 days previously.  The lateral meniscus and the 
fibulocollateral ligament of the left knee were torn.  In 
July 1981, he was seen for pain on the medial side of his 
knee.  A torn medial meniscus was suspected.  The veteran was 
again hospitalized in September 1982 for an injury to his 
left knee sustained while playing football.  Surgery revealed 
a tear of the medial meniscus with an old anterior cruciate 
tear.  A meniscectomy was performed and the cruciate was 
repaired.  Records were reviewed consisting of follow-up 
treatment at Northern Orthopedics, Ltd., extending into March 
1983.  The Board also reviewed a statement from Dr. Schmitz 
dated November 1983, indicating that the veteran was too 
active on his knee when he went into the service after his 
surgery, and that this was definitely an aggravating factor 
with his knee.  

The Board's May 1984 denial of the veteran's service 
connection claim was based on the finding that his 
preexisting left knee disorder was not aggravated during 
active service.    

The evidence added to the claims file since May 1984 includes 
the veteran's statements, a letter from the veteran's private 
physician, Dr. Schmitz, a VA examination and radiology 
consultation report, and private medical records concerning 
his left knee from Northern Orthopedics Ltd., Institute for 
Lower Back Pain and A. Neil Johnson, M.D. 

The private medical records from Northern Orthopedics Ltd., 
Institute for Lower Back Pain and A. Neil Johnson demonstrate 
that the veteran received extensive treatment on his left 
knee after May 1984.  None of the private medical records 
relate the veteran's current left knee disorder to service.  

A VA examination was performed on November 1999 with the 
claims file present.  The examiner's impression was that the 
veteran has bilateral knee pain left greater than right, 
status post multiple arthroscopies with decreased range of 
motion on the left, but no evidence of instability.  There 
was no finding that the veteran's current left knee disorder 
was related to service or was aggravated by service.  The 
radiology consultation report dated November 1999 revealed 
changes of a previous left anterior cruciate ligament repair.  
The impression was changes of left anterior cruciate ligament 
repair, otherwise unremarkable examination. 

In a letter dated March 2000, after reviewing the veteran's 
file, Dr. Schmitz concluded that the veteran did sustain a 
medial collateral ligament strain of his ankle in 1977.  He 
underwent repair of this and casting.  His cast was removed 
and he started to work vigorously on flexion/extension and 
strengthening exercises.  Dr. Schmitz further stated that the 
veteran related to him that after the initial repair was 
done, he enlisted in the military and was carrying a 60-pound 
pack for weeks during basic training, which caused a reinjury 
of his knee.  On review of his records, the doctor stated 
that the veteran did sustain a medial meniscus type problem, 
which would be a new condition.  The doctor also concluded 
that "(h)istorically, I do feel that the patient's findings 
are compatible with an injury to his knee when he was in the 
military service."

Upon review, the Board finds that additional evidence 
submitted subsequent to the May 1984 Board decision, while 
arguably new, is not material in that it does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., it does not show that the veteran 
suffers from a left knee disorder that was incurred or 
aggravated by his military service.  The private medical 
records from Northern Orthopedics Ltd., Institute for Lower 
Back Pain and Dr. Johnson, and VA examination and radiology 
consultation report, while new, are not material in that the 
records do not suggest in any way that the veteran's left 
knee disorder was incurred in or aggravated by service.  

The statements submitted by the veteran provide no new 
factual evidence to support his claim, but only reassert his 
opinion that his current left knee disorder was incurred in 
or aggravated by service.  However, as a lay person, he is 
not competent to suggest medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his statements 
are not only not new, but also immaterial to this claim.     

The March 2000 letter from Dr. Schmitz is the only evidence 
that is new, and which provides a medical opinion supporting 
the veteran's claim that his current left knee disorder was 
incurred in or aggravated by service.  However, the Board 
finds that the March 2000 letter is not material evidence 
because the opinion concerning causation of the veteran's 
current left knee disorder is based on the veteran's history 
of events in service that has already been rejected in the 
prior Board decision on the merits.    

Specifically, Dr. Schmitz's opinion is based on the veteran's 
statement that "he was carrying a 60 pound pack for weeks 
during basic training which caused a reinjury of his knee."  
The veteran's recitation of events have already been rejected 
in the previous Board decision on the merits.  In May 1984, 
the Board found that while the left knee disorder became 
symptomatic under the stress associated with basic training, 
there was no change in the underlying pathology.  As such, 
the Board decided that the veteran's left knee disorder was 
not incurred in or aggravated by service.  As Dr. Schmitz's 
opinion is based on the veteran's account of past events that 
has already been rejected by the Board on the merits, his 
opinion is not material.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Furthermore, there is no indication from 
the March 2000 letter that Dr. Schmitz reviewed the veteran's 
service medical records, which would have enabled him to form 
an opinion as to service connection based on independent 
grounds.  See Elkins v. Brown, 5 Vet. App. 474 (1993);  see 
also Blackburn v. Brown, 8 Vet. App. 97 (1995) (the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion as to the date 
of onset).      

Based upon the foregoing observations, the Board concludes 
that the evidence submitted subsequent to the May 1984 Board 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), in that the evidence submitted since 
May 1984, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.  See 38 U.S.C.A. § 5108.  Thus, the veteran's claim to 
reopen must be denied.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a left knee disorder is denied.



		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

